Exhibit 10.10.2

 

LOGO [g778621ex10_10pg011a.jpg]

 

LOGO [g778621ex10_10pg011cnew.jpg]  

1.      Shipbroker

 

Derrick Offshore, Mount View House, 10 The Mount, Guildford, Surrey, GU2 4HN

  BIMCO STANDARD BAREBOAT CHARTER CODE NAME: “BARECON 2001”  

LOGO [g778621ex10_10pg011b.jpg]

PART I

     

2.      Place and date

 

London

14 March 2006

 

3.      Owners/Place of business (Cl. 1)

 

4.      Bareboat Charterers/Place of business (Cl. 1)

 

 

Dyvi Cable Ship AS

C/O Dyvi AS

P.O. Box 1337 Vika

N- 0112 Oslo

Norway

 

 

Global Marine Systems Limited,

New Saxon House,

1 Winsford Way,

Boreham Interchange,

Chelmsford,

Essex,

CM2 5DP

 

5.      Vessel’s name, call sign and flag (Cl. 1 and 3)

 

Cable Innovator

     

6.      Type of Vessel

 

Cable Lay & Maintenance Vessel

 

7.      GT/NT

 

14277 / 4283

 

8.      When/Where built

 

1995 Kvaerner Masa, Finland

 

9.      Total DWT (abt.) in metric tons on summer freeboard

 

10557

 

10.    Classification Society (Cl. 3)

 

ABS

 

11.    Date of last special survey by the Vessel’s classification  society

 

November 2005

 

12.    Further particulars of Vessel (also indicate minimum number of months’
validity of class certificates agreed acc. to  Cl. 3)

 

 

13.    Port or Place of delivery (Cl. 3)

 

14.    Time for delivery (Cl. 4)

 

15.    Cancelling date (Cl. 5)

 

 

Worldwide at Charterers option

 

 

Concurrently with delivery of the Vessel to Owners under MOA dated
[                    ]

 

 

N/A

 

16.    Port or Place of redelivery (Cl. 15)

 

Worldwide at Charterers option

 

17.    No. of months’ validity of trading and class certificates  upon
redelivery (Cl. 15)

 

6 months

 

18.    Running days’ notice if other than stated in Cl. 4

 

19.    Frequency of dry-docking (Cl. 10(g))

 

In accordance with class requirements

 

20.    Trading limits (Cl. 6)

 

Worldwide within Institute Warranty Limits

     

21.    Charter period (Cl. 2)

 

 

22.    Charter hire (Cl. 11)

 

 

12 Years, plus 60 days, each year consists of 365 days (alt 366 days leap
years), counting from the date of delivery to Owners under the relevant MoA. of
even date. Charterers have the option of extending the charter period by four
(4) periods each of 12 months. The optional periods to be declared latest nine
(9) months prior to the commencement of each optional period. The optional
period shall be at the same rate and terms as the fixed period.

 

USD 8,720 / day (United States Dollars Eight Thousand Seven Hundred and Twenty
per day) and pro-rata inclusive of the brokerage commission identified in
Box 33.

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

  “BARECON 2001” STANDARD BAREBOAT CHARTER    PART I    

 

23.

 

  New class and other safety requirements (state percentage of Vessel’s
insurance value acc. to Box 29)(Cl. 10(a)(ii))     24. Rate of interest payable
acc. to Cl. 11 (f) and, if applicable, acc. to PART IV   

25.

 

  

Currency and method of payment (Cl. 11)

 

United States Dollars, by telegraphic transfer as per Owners invoice
instructions

     

26.

 

 

Place of payment; also state beneficiary and bank account (Cl. 11)

 

Act code: 5012.04.04430

  

27.

 

  

Bank guarantee/bond (sum and place) (Cl. 24) (optional)

 

Seller’s credit, see clause 33

    Act holder: DYVI CABLE SHIP AS             Address:             c/o Dyvi AS
            POB 1337 Vika,             N - 0112 Oslo,             Norway        
    Swift: DNBANOKK             IBAN: NO74 5012 0444 430             Bank
Address:             DnB NOR ASA,             Stranden 21,             N- 0021
Oslo             NORWAY             Ref: Dyvi Cable Ship AS                

28.    

 

 

Mortgage(s), if any (state whether 12(a) or (b) applies; if 12(b) applies state
date of Financial Instrument and name of Mortgagee(s)/Place of business) (Cl.
12)

 

DVB Bank N.V.

  

29.

 

  

Insurance (hull and machinery and war risks) (state value acc. to Cl. 13(f) or,
if applicable, acc. to Cl. 14(k)) (also state if Cl. 14 applies)

 

US$ 25,000,000 (Twenty Five Million United States Dollars)

     

30.    

 

 

Additional insurance cover, if any, for Owners’ account limited to (Cl. 13(b)
or, if applicable, Cl. 14(g))

 

Not Applicable

  

31.

 

  

Additional insurance cover, if any, for Charterers’ account limited to (Cl.
13(b) or, if applicable, Cl. 14(g))

 

Any additional insurance required for Vessel’s trading plus at Charterers’
option any additional insurance, without limitation, provided always no less
than required in Box 29.

     

32.    

  Latent defects (only to be filled in if period other than stated in Cl. 3)   

33.

 

  

Brokerage commission and to whom payable (Cl. 27)

 

US$ 25 per day to Derrick Offshore

     

34.    

 

 

Grace period (state number of clear banking days) (Cl. 28)

 

5 (five) banking days

  

35. Dispute Resolution (state 30(a), 30(b) or 30(c); if 30(c) agreed Place of
Arbitration must be stated (Cl. 30)

 

London, English Law, Clause 30 (A) applies

   

36.    

 

 

War cancellation (indicate countries agreed) (Cl. 26(f))

 

N/A

             

37. Newbuilding Vessel (indicate with “yes” or “no” whether PART III applies)
(optional)

 

No

   38.    Name and place of Builders (only to be filled in if PART III applies)
     

39.    

 

 

Vessel’s Yard Building No. (only to be filled in if PART III applies)

 

   40.    Date of Building Contract (only to be filled in if PART III applies)  
 

41.

 

 

 

 

Liquidated damages and costs shall accrue to (state party acc. to Cl. 1)

 

a)

 

b)

 

c)

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

  “BARECON 2001” STANDARD BAREBOAT CHARTER    PART I    

 

42. Hire/Purchase agreement (indicate with “yes” or “no” whether PART IV
applies) (optional)

 

      43. Bareboat Charter Registry (indicate with “yes” or “no” whether PART V
applies) (optional)      

44.    Flag and Country of the Bareboat Charter Registry (only  to be filled in
if PART V applies)

 

      45. Country of the Underlying Registry (only to be filled in if PART V
applies)  

46.    Number of additional clauses covering special provisions, if agreed

   

 Clauses 32-54

 

       

PREAMBLE - It is mutually agreed that this Contract shall be performed subject
to the conditions contained in this Charter which shall include PART I and PART
II. In the event of a conflict of conditions, the provisions of PART I shall
prevail over those of PART II to the extent of such conflict but no further. It
is further mutually agreed that PART III and/or PART IV and/or PART V shall only
apply and only form part of this Charter if expressly agreed and stated in
Boxes 37, 42 and 43. If PART III and/or PART IV and/or PART V apply, it is
further agreed that in the event of a conflict of conditions, the provisions of
PART I and PART II shall prevail over those of PART III and/or PART IV and/or
PART V to the extent of such conflict but no further.

 

Signature (Owners)

LOGO [g778621ex10_10pg13a.jpg]

     

Signature (Charterers)

LOGO [g778621ex10_10pg13b.jpg]

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In the
event of any modification made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense as a
result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

PART II

“BARECON 2001” Standard Bareboat Charter

 

1. Definitions

In this Charter, the following terms shall have the meanings hereby assigned to
them:

“The Owners” shall mean the party identified in Box 3;

“The Charterers” shall mean the party identified in Box 4;

“The Vessel” shall mean the vessel named in Box 5 and with particulars as stated
in Boxes 6 to 12.

“Financial Instrument” means the mortgage, deed of covenant or other such
financial security instrument as annexed to this Charter and stated in Box 28.

“MOA” means the Memorandum of Agreement of the date hereof between Global Marine
Systems Limited as Sellers and Dyvi Cable Ship AS as Buyers.

2. Charter Period

In consideration of the hire detailed in Box 22, the Owners have agreed to let
and the Charterers have agreed to hire the Vessel for the period stated in Box
21 (“The Charter Period”).

3. Delivery

(not applicable when Part III applies, as indicated in Box 37)

(a) The Owners shall before and at the time of delivery exercise due diligence
to make the Vessel seaworthy And in every respect ready in hull, machinery and
equipment for service under this Charter.

The Vessel shall be delivered by the Owners and taken over by the Charterers at
the port or place indicated in Box 13 in such ready safe berth as the Charterers
may direct.

(b) The vessel shall be properly documented on delivery in accordance with the
laws of the flag State indicated in Box 5 and the requirements of the
classification society stated in Box 10. The Vessel upon delivery shall have her
survey cycles up to date and trading and class certificates valid for at least
the number of months agreed in Box 12.

(c) The delivery of the Vessel by the Owners and the taking over of the Vessel
by the Charterers shall constitute a full performance by the Owners of all the
Owners’ obligations under this Clause 3, and thereafter the Charterers shall not
be entitled to make or assert any claim against the Owners on account of any
conditions, representations or warranties expressed or implied with respect to
the Vessel but the Owners shall be liable for the cost of but not the time for
repairs or renewals occassioned by latent defects in the Vessel, her machinery
or appurtenances, existing at the time of delivery under this Charter, provided
such defects have manifested themselves within twelve (12) months after delivery
unless otherwise provided in Box 32.

4. Time for Delivery See also Clause 32

(not applicable when Part III applies, as indicated in Box 37)

The Vessel shall not be delivered before the date indicated in Box 14. without
the Charterers’ consent and the Owners shall exercise due diligence to deliver
the Vessel not later than the date indicated in Box 15. Unless otherwise agreed
in Box 18, the Owners shall give the Charterers not less than thirty (30)
running days’ preliminary and not less than fourteen (14) running days’ definite
notice of the date on which the Vessel is expected to be ready for delivery.

The Owners shall keep the Charterers closely advised of possible changes in the
Vessel’s position.

5. Cancelling See also Clause 32

(not applicable when Part III applies, as indicated in Box 37)

(a) Should the Vessel not be delivered latest by the cancelling date indicated
in Box 15, the Charterers shall have the option of cancelling this Charter by
giving the Owners notice of cancellation within thirty six (36) running hours
after the cancelling date stated in Box 15, failing which this Charter shall
remain in full force and effect.

(b) If it appears that the Vessel will be delayed beyond the canceling date, the
Owners may, as soon as they

are in position to state reasonable certainly the day on which the Vessel should
be ready, give notice thereof to the Charterers asking whether they will
exercise their option of cancelling, and the option must then be declared within
on hundred and sixty eight (168) running hours of the receipt by the Charterers
of such notice or within thirty six (36) running hours after the cancelling
date, whichever is the earlier. If the Charterers do not then exercise their
option of cancelling, the seventh day after the readiness date stated in the
Owners’ notice shall be substituted for the cancelling date indicated in Box 15
for the purpose of this Clause 5.

(c) Cancellation under this Clause 5 shall be without prejudice to any claim the
Charterers may otherwise have on the Owners under this Charter.

6. Trading Restrictions

The Vessel shall be employed in lawful trades for the carriage of suitable
lawful merchandise within the trading limits indicated in Box 20.

The Charterers undertake not to employ the Vessel or suffer the Vessel to be
employed otherwise than in conformity with the terms of the contracts of
insurance (including any warranties expressed or implied therein) without first
obtaining the consent of the insurers to such employment and complying with such
requirements as to extra premium or otherwise as the insurers may prescribe.

The Charterers also undertake not to employ the Vessel or suffer her employment
in any trade or business which is forbidden by the law of any country to which
the Vessel may sail or is otherwise illicit or in carrying illicit or prohibited
goods or in any manner whatsoever which may render her liable to condemnation,
destruction, seizure or confiscation.

Notwithstanding any other provisions contained in this Charter it is agreed that
nuclear fuels or radioactive products or waste are specifically excluded from
the cargo permitted to be loaded or carried under this Charter, with the
exception of telecommunications equipment, cable, repeaters or similar
equipment.

This exclusion does not apply to radio-isotopes used or intended to be used for
any industrial, commercial, agricultural, medical or scientific purposes
provided the Owners’ prior approval has been obtained to loading thereof.

7. Surveys on Delivery and Redelivery See Clauses 35 and 49

(not applicable when Part III applies, as indicated in Box 37)

The Owners and Charterers shall each appoint Surveyors for the purpose of
determining and agreeing in writing the condition of the Vessel at the time of
delivery and redelivery hereunder. The Owners shall bear all expenses of the On
hire Survey including loss of time, if any, and tThe Charterers shall bear all
expenses of the Off-hire Survey including loss of time, if any., at the daily
equivalent to the rate of hire or pro rata thereof.

8. Inspection

The Owners shall have the right at any time after giving reasonable notice to
the Charterers, and without interfering with the operation of the Vessel, to
inspect or survey the Vessel or instruct a duly authorised surveyor to carry out
such survey on their behalf:-

(a) to ascertain the condition of the Vessel and satisfy themselves that the
Vessel is being properly repaired and maintained. The costs and fees for such
inspection or survey shall be paid by the Owners unless the Vessel is found to
require repairs or maintenance in order to achieve the condition so provided;

(b) in dry-dock if the Charterers have not dry-docked Her in accordance with
Clause 10(g). The costs and fees for such inspection or survey shall be paid by
the Charterers; and

 

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

PART II

“BARECON 2001” Standard Bareboat Charter

 

(c) for any other commercial reason they consider necessary (provided it does
not unduly interfere with the commercial operation of the Vessel). The costs and
fees for such inspection and survey shall be paid by the Owners.

All time used in respect of inspection, survey or repairs shall be for the
Charterers’ account and form part of the Charter Period.

The Charterers shall also permit the Owners to inspect the Vessel’s log books
whenever requested and shall whenever required by the Owners furnish them with
full information regarding any casualties or other accidents or damage to the
Vessel.

9. Inventories, Oil and Stores See MoA Clause 7

A complete inventory of the Vessel’s entire equipment, outfit including spare
parts, appliances and of all consumable stores on board the Vessel shall be made
by the Charterers in conjunction with the Owners on Delivery and again on
redelivery of the Vessel. The Charterers and the Owners, respectively, shall at
the time of delivery and redelivery take over and pay for all bunkers,
lubricating oil, unbroached provisions, paints, ropes and other consumable
stores (excluding spare parts) in the said Vessel at the then current market
prices at the ports of delivery and redelivery, respectively. The Charterers
shall ensure that all spare parts listed in the inventory and used during the
Charter Period are replaced at their expense prior to redelivery of the Vessel.

10. Maintenance and Operation

 

  (a)(i) Maintenance and Repairs - During the Charter Period the Vessel shall be
in the full possession and at the absolute disposal for all purposes of the
Charterers and under their complete control in every respect. The Charterers
shall maintain the Vessel, her machinery, boilers, appurtenances and spare parts
in a good state of repair, in efficient operating condition and in accordance
with good commercial maintenance practice and, except as provided for in Clause
14(l), if applicable, at their own expense they shall at all times keep the
Vessel’s Class fully up to date with the Classification Society indicated in
Box 10 and maintain all other necessary certificates in force at all times.

 

  (ii) New Class and Other Safety Requirements - In the event of any
improvement, structural changes or new equipment becoming necessary for the
continued operation of the Vessel by reason of new class requirements or by
compulsory legislation then the cost of such repairs shall be for the account of
the Charterers.

costing (excluding the Charterers’ loss of time) more than the percentage stated
in Box 23, or if Box 23 is left blank, 5 per cent. of the Vessel’s insurance
value as stated in Box 29, then the extent, if any, to which the rate of hire
shall be varied and the ratio in which the cost of compliance shall be shared
between the parties concerned in order to achieve a reasonable distribution
thereof as between the Owners and the Charterers having regard, inter alia, to
the length of the period remaining under this Charter shall, in the absence of
agreement, be referred to the dispute resolution method agreed in Clause 30.

 

  (iii) Financial Security - The Charterers shall maintain financial security or
responsibility in respect of third party liabilities as required by any
government, including federal, state or municipal or other division or authority
thereof, to enable the Vessel, without penalty or charge, lawfully to enter,
remain at, or leave any port, place, territorial or contiguous waters of any
country, state or municipality in

  performance of this Charter without any delay. This obligation shall apply
whether or not such requirements have been lawfully imposed by such government
or division or authority thereof.

The Charterers shall make and maintain all arrangements by bond or otherwise as
may be necessary to satisfy such requirements at the Charterers’ sole expense
and the Charterers shall indemnify the Owners against all consequences
whatsoever (including loss of time) for any failure or inability to do so,
except those arising from the Owners, their representatives and/or agents.

(b) Operation of the Vessel - The Charterers shall at their own expense and by
their own procurement man, victual, navigate, operate, supply, fuel and,
whenever required, repair the Vessel during the Charter Period and they shall
pay all charges and expenses of every kind and nature whatsoever incidental to
their use and operation of the Vessel under this Charter, including annual flag
State fees and any foreign general municipality and/or state taxes. The Master,
officers and crew of the Vessel shall be the servants of the Charterers for all
purposes whatsoever, even if for any reason appointed by the Owners.

Charterers shall comply with the regulations regarding officers and crew in
force in the country of the Vessel’s flag or any other applicable law.

(c) The Charterers shall keep the Owners and the mortgagee(s) advised of the
intended employment, planned dry-docking and major repairs of the Vessel, as
reasonably required.

(d) Flag and Name of Vessel - During the Charter Period, the Charterers shall
have the liberty to paint the Vessel in their own colours, install and display
their funnel insignia and fly their own house flag. The Charterers shall also
have the liberty, with the Owners’ consent, which shall not be unreasonably
withheld, to change the flag and/or the name of the Vessel during the Charter
Period. Painting and re-painting, instalment and re-instalment, registration and
re-registration, if required by the Owners, shall be at the Charterers’ expense
and time.

(e) Changes to the Vessel - Subject to Clause 10(a)(ii), the Charterers shall
make no structural changes in the Vessel or changes in the machinery, boilers,
appurtenances or spare parts thereof without in each instance first securing the
Owners’ approval thereof, such approval not to be unreasonably witheld. If the
Owners so agree, the Charterers shall, if the Owners so require, restore the
Vessel to its former condition before the termination of this Charter, unless
before the termination of this Charter, the Charterer exercises its option under
Clause 47, in which case reinstatement of the Vessel is at the sole discretion
of the Charterers.

(f) Use of the Vessel’s Outfit, Equipment and Appliances - The Charterers shall
have the use of all outfit, equipment, and appliances on board the Vessel at the
time of delivery, and shall maintain the same in good order and condition as on
delivery provided the same or their substantial equivalent shall be returned to
the Owners on redelivery in the same good order and condition as when received,
ordinary wear and tear excepted save, for those items specifically excluded from
the sale as illustrated in appendix 1 of the Memorandum of Agreement. The
Charterers shall from time to time during the Charter Period replace such items
of equipment as shall be so damaged or worn as to be unfit for use. The
Charterers are to procure that all repairs to or replacement of any damaged,
worn or lost parts or equipment be effected in such manner (both as regards
workmanship and quality of materials) as not to diminish the value of the

 

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

PART II

“BARECON 2001” Standard Bareboat Charter

 

Vessel. The Charterers have the right to fit additional equipment at their
expense and risk but the Charterers shall remove such equipment at the end of
the period if requested by the Owners. Any equipment including radio equipment
on hire on the Vessel at time of delivery shall be kept and maintained by the
Charterers and the Charterers shall assume the obligations and liabilities of
the Owners under any lease contracts in connection therewith and shall reimburse
the Owners for all expenses incurred in connection therewith, also for any new
equipment required in order to comply with radio regulations.

(g) Periodical Dry-Docking - The Charterers shall dry- dock the Vessel and clean
and paint her underwater parts whenever the same may be necessary, but not less
than once during the period stated in Box 19 or, if Box 19 has been left blank,
every sixty (60) calendar months after delivery or such other period as may be
required by the Classification Society or flag State.

11. Hire

(a) The Charterers shall pay hire due to the Owners punctually in accordance
with the terms of this Charter in respect of which time shall be of the essence.

(b) The Charterers shall pay to the Owners for the hire of the Vessel a lump sum
in the amount the rate indicated in Box 22 which shall be payable not later than
every thirty(30) running days monthly in advance, the first hire paymentlump sum
being payable on the date and hour of the Vessel’s delivery to the Charterers,
and the hire for the subsequent months being payable monthly thereafter. Hire
shall be paid continuously throughout the Charter Period.

(c) Payment of hire shall be made in cash without discount in the currency and
in the manner indicated in Box 25 and at the place mentioned in Box 26.

(d) Final payment of hire, if for a period of less than thirty (30) running
days, shall be calculated proportionally according to the number of days and
hours remaining before redelivery and advance payment to be effected
accordingly.

(e) Should the Vessel be lost or missing, hire shall cease from the date and
time when she was lost or last heard of. The date upon which the Vessel is to be
treated as lost or missing shall be ten (10) days after the Vessel was last
reported or when the Vessel is posted as missing by Lloyd’s, whichever occurs
first. Any hire paid in advance to be adjusted accordingly.

(f) Any delay in payment of hire shall entitle the Owners to interest at the
rate per annum as agreed in Box 24. If Box 24 has not been filled in, the three
months Interbank offered rate in London (LIBOR or its successor) for the
currency stated in Box 25, as quoted by the British Bankers’ Association (BBA)
on the date when the hire fell due, increased by 2 per cent., shall apply.

(g) Payment of interest due under sub-clause 11(f) shall be made within seven
(7) running days of the date of the Owners’ invoice specifying the amount
payable or, in the absence of an invoice, at the time of the next hire payment
date.

12. Mortgage

(only to apply if Box 28 has been appropriately filled in)

 

*) (a) The Owner warrant that they have not affected any mortgage(s) of the
Vessel and that they shall not effect any mortgage(s) without the prior consent
of the Charterers, which shall not be unreasonably withheld.

 

*) (b) The Vessel chartered under this Charter is financed by a mortgage
according to the Financial Instrument. The Charterers undertake to comply, and
provide such information and documents to enable the Owners to comply, with all
such instructions or directions in regard to the employment, insurances,
operation, repairs and

  maintenance of the Vessel as laid down in the Financial Instrument or as may
be directed from time to time during the currency of the Charter by the
mortgagee(s) in conformity with the Financial Instrument. The Charterers confirm
that, for this purpose, they have acquainted themselves with all relevant terms,
conditions and provisions of the Financial Instrument and agree to acknowledge
this in writing in any form that may be required by the mortgagee(s). The Owners
warrant that they have not effected any mortgage(s) other than stated in Box 28
and that they shall not agree to any amendment of the mortgage(s) referred to in
Box 28 or effect any other mortgage(s) without the prior consent of the
Charterers, which shall not be unreasonably withheld. The Owners shall provide
prior to the Charterparty signature, and thereafter from time to time, full
details of the Financial Instrument upon the Charterers request.

 

*) (Optional, Clauses 12(a) and 12(b) are alternatives; indicate alternative
agreed in Box 28).

13. Insurance and Repairs

(a) During the Charter Period the Vessel shall be kept insured by the Charterers
at their expense against hull and machinery, war and Protection and Indemnity
risks (and any risks against which it is compulsory to insure for the operation
of the Vessel, including maintaining financial security in accordance with
sub-clause 10(a)(iii)) in such form as the Owners shall in writing approve,
which approval shall not be un-reasonably withheld. Such insurances shall be
arranged by the Charterers to protect the interests of both the Owners and the
Charterers and the mortgagee(s) (if any), and The Charterers shall be at liberty
to protect under such insurances the interests of any managers they may appoint.
Insurance policies shall cover the Owners and the Charterers according to their
respective interests. Subject to the provisions of the Financial Instrument, if
any, and the approval of the Owners and the insurers, the Charterers shall
effect all insured repairs and shall undertake settlement and reimbursement from
the insurers of all costs in connection with such repairs as well as insured
charges, expenses and liabilities to the extent of coverage under the insurances
herein provided for.

The Charterers also to remain responsible for and to effect repairs and
settlement of costs and expenses incurred thereby in respect of all other
repairs not covered by the insurances and/or not exceeding any possible
franchise(s) or deductibles provided for in the insurances.

All time used for repairs under the provisions of sub-clause 13(a) and for
repairs of latent defects according to Clause 3(c) above, including any
deviation, shall be for the Charterers’ account.

(b) If the conditions of the above insurances permit additional insurance to be
placed by the parties, such cover shall be limited to the amount for each party
set out in Box 30 and Box 31, respectively. The Owners or the Charterers as the
case may be shall immediately furnish the other party with particulars of any
additional insurance effected, including copies of any cover notes or policies
and the written consent of the insurers of any such required insurance in any
case where the consent of such insurers is necessary.

(c) The Charterers shall upon the request of the Owners, provide information and
promptly execute such documents as may be required to enable the Owners to
comply with the insurance provisions of the Financial Instrument.

(d) Subject to the provisions of the Financial Instrument, if any, should the
Vessel become an actual, constructive, compromised or agreed total loss under
the insurances required under sub-clause 13(a), all insurance payments up to the
amount shown in Box 29

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.

 



--------------------------------------------------------------------------------

PART II

“BARECON 2001” Standard Bareboat Charter

 

for such loss shall be paid to the Owners who shall distribute the moneys
between the Owners and the Charterers according to their respective interests.
The Charterers undertake to notify the Owners and the mortgagee(s), if any, of
any occurrences in consequence of which the Vessel is likely to become a total
loss as defined in this Clause.

(e) The Owners shall upon the request of the Charterers, promptly execute such
documents as may be required to enable the Charterers to abandon the Vessel to
insurers and claim a constructive total loss.

(f) For the purpose of insurance coverage against hull and machinery and war
risks under the provisions of sub-clause 13(a), the value of the Vessel is the
sum indicated in Box 29.

14. Insurance, Repairs and Classification

(Optional, only to apply if expressly agreed and stated in Box 29, in which
event Clause 13 shall be considered deleted).

(a) During the Charter Period the Vessel shall be kept insured by the Owners at
their expense against hull and machinery and war risks under the form of policy
or policies attached hereto. The Owners and/or insurers shall not have any right
of recovery or subrogation against the Charterers on account of loss of or any
damage to the Vessel or her machinery or appurtenances covered by such
insurance, or on account of payments made to discharge claims against or
liabilities of the Vessel or the Owners covered by such insurance. Insurance
policies shall cover the Owners and the Charterers according to their respective
interests.

(b) During the Charter Period the Vessel shall be kept insured by the Charterers
at their expense against Protection and Indemnity risks (and any risks against
which it is compulsory to insure for the operation of the Vessel, including
maintaining financial security in accordance with sub-clause 10(a)(iii)) in such
form as the Owner shall in writing approve which approval shall not be
unreasonably withheld.

(c) In the event that any act or negligence of the Charterers shall vitiate any
of the insurance herein provided, the Charterers shall pay to the Owners all
losses and indemnify the Owners against all claims and demands which would
otherwise have been covered by such insurance.

(d) The Charterers shall, subject to the approval of the Owners or Owners’
Underwriters, effect all insured repairs, and the Charterers shall undertake
settlement of all miscellaneous expenses in connection with such repairs as well
as all insured charges, expenses and liabilities, to the extent of coverage
under the insurances provided for under the provisions of sub-clause 14(a). The
Charterers to be secured reimbursement through the Owners’ Underwriters for such
expenditures upon presentation of accounts.

(e) The Charterers to remain responsible for and to effect repairs and
settlement of costs and expenses covered by the insurances and/or not exceeding
any possible franchise(s) or deductibles provided for in the insurances.

(f) All time used for repairs under the provisions of sub-clauses 14(d) and
14(e) and for repairs of latent defects according to Clause 3 above, including
any deviation, shall be for the Charterers’ account and shall form part of the
Charter Period.

The Owners shall not be responsible for any expenses as are incident to the use
and operation of the Vessel for such time as may be required to make such
repairs.

(g) If the conditions of the above insurances permit additional insurance to be
placed by the parties such cover shall be limited to the amount for each party
set out in Box 30 and Box 31, respectively. The Owners or the Charterers as the
case may be shall immediately

furnish the other party with particulars of any additional insurance effected,
including copies of any cover notes or policies and the written consent of the
insurers of any such required insurance in any case where the consent of such
insurers is necessary.

(h) Should the Vessel become an actual, constructive; compromised or agreed
total loss under the insurances required under sub-clause 14(a), all insurance
payments for such loss shall be paid to the Owners, who shall distribute the
moneys between themselves and the Charterers according to their respective
interests.

(i) If the Vessel becomes an actual, constructive, compromised or agreed total
loss under the insurances arranged by the Owners in accordance with sub-clause
14(a), this Charter shall terminate as of the date of such loss.

(j) The Charterers shall upon the request of the Owners, promptly execute such
documents as may be required to enable the Owners to abandon the Vessel to the
insurers and claim a constructive total loss.

(k) For the purpose of insurance coverage against hull and machinery and war
risks under the provisions of sub-clause 14(a), the value of the Vessel is the
sum indicated in Box 29.

(l) Notwithstanding anything contained in sub-clause 10(a), it is agreed that
under the provisions of Clause 14, if applicable, the Owners shall keep the
Vessel’s Class fully up to date with the Classification Society indicated in Box
10 and maintain all other necessary certificates in force at all times.

15. Redelivery

At the expiration of the Charter Period the Vessel shall be redelivered by the
Charterers to the Owners at a safe and ice-free port or place in Charterers’
option as indicated in Box 16, in such ready safe berth as the Owners may
direct. The Charterers shall give the Owners not less than thirty (30) running
days’ preliminary notice of expected date, range of ports of redelivery or port
or place of redelivery and not less than fourteen (14) running days’ definite
notice of expected date and port or place of redelivery. Any changes thereafter
in the Vessel’s position shall be notified immediately to the Owners.

The Charterers warrant that they will not permit the Vessel to commence a voyage
(including any preceding ballast voyage) which cannot reasonably be expected to
be completed in time to allow redelivery of the Vessel within the Charter
Period. Notwithstanding the above, should the Charterers fail to redeliver the
Vessel within The Charter Period, the Charterers shall pay the daily equivalent
to the rate of hire stated in Box 22 plus 10 per cent. or to the market rate,
whichever is the higher, for the number of days by which the Charter Period is
exceeded. All other terms, conditions and provisions of this Charter shall
continue to apply.

Subject to the provisions of Clause 10, the Vessel shall be redelivered to the
Owners in the same or as good structure, state, condition and class as that in
which she was delivered, fair wear and tear not affecting class excepted.

The Vessel upon redelivery shall be free of all recommendations and have her
normal docking and survey cycles up to date and trading and class certificates
valid for at least the number of months agreed in Box 17.

16. Non-Lien

The Charterers will not suffer, nor permit to be continued, any lien or
encumbrance incurred by them or their agents, which might have priority over the
title and interest of the Owners in the Vessel. The Charterers further agree to
fasten to the Vessel in a conspicuous place and to keep so fastened during the
Charter Period a notice reading as follows:

“This Vessel is the property of (name of Owners). It is under charter to (name
of Charterers) and by the terms of the Charter Party neither the Charterers nor
the Master have any right, power or authority to create, incur or permit to be
imposed on the Vessel any lien whatsoever.”

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.

 



--------------------------------------------------------------------------------

PART II

“BARECON 2001” Standard Bareboat Charter

 

17. Indemnity

(a) The Charterers shall indemnify the Owners against any loss, damage or
expense incurred by the Owners arising out of or in relation to the operation of
the Vessel by the Charterers, and against any lien of whatsoever nature arising
out of an event occurring during the Charter Period. If the Vessel be arrested
or otherwise detained by reason of claims or liens arising out of her operation
hereunder by the Charterers, the Charterers shall at their own expense take all
reasonable steps to secure that within a reasonable time the Vessel is released,
including the provision of bail.

Without prejudice to the generality of the foregoing, the Charterers agree to
indemnify the Owners against all consequences or liabilities arising from the
Master, officers or agents signing Bills of Lading or other documents.

(b) If the Vessel be arrested or otherwise detained by reason of a claim or
claims against the Owners, the Owners shall at their own expense take all
reasonable steps to secure that within a reasonable time the Vessel is released,
including the provision of bail.

In such circumstances the Owners shall indemnify the Charterers against any
loss, damage or expense incurred by the Charterers (including hire paid under
this Charter) as a direct consequence of such arrest or detention.

18. Lien

The Owners to have a lien upon all cargoes directly owned by Charterers,
sub-hires and sub-freights belonging or due to the Charterers or any
sub-charterers and any Bill of Lading freight for all claims under this Charter,
and the Charterers to have a lien on the Vessel for all moneys paid in advance
and not earned.

19. Salvage

All salvage and towage performed by the Vessel shall be for the Charterers’
benefit and the cost of repairing damage occasioned thereby shall be borne by
the Charterers.

20. Wreck Removal

In the event of the Vessel becoming a wreck or obstruction to navigation the
Charterers shall indemnify the Owners against any sums whatsoever which the
Owners shall become liable to pay and shall pay in consequence of the Vessel
becoming a wreck or obstruction to navigation. In the event the sums paid by the
Charterers under this Clause are covered by the insurances of the Vessel and
payable by the insurers to the Owners, same shall be reimbursed from the Owners
to the Charterers upon receipt of the relevant insurance proceeds.

21. General Average

The Owners shall not contribute to General Average.

22. Assignment, Sub-Charter and Sale

(a) The Charterers shall not assign this Charter nor sub-charter the Vessel on a
bareboat basis except with the prior consent in writing of the Owners, which
shall not be unreasonably withheld, and subject to such terms and conditions as
the Owners shall approve.

(b) The Owners shall not sell the Vessel during the currency of this Charter
except with the prior written consent of the Charterers, which shall not be
unreasonably withheld, and subject to the buyer accepting an

assignment of this Charter.

23. Contracts of Carriage

 

*) (a) The Charterers are to procure that all documents issued during the
Charter Period evidencing the terms and conditions agreed in respect of carriage
of goods shall contain a paramount clause incorporating any legislation relating
to carrier’s liability for cargo compulsorily applicable in the trade; if no
such legislation exists, the documents shall incorporate the Hague Visby Rules.
The documents shall also contain the New Jason Clause and the Both to Blame
Collision Clause.

 

*) (b) The Charterers are to procure that all passenger tickets issued during
the Charter Period for the carriage of passengers and their luggage under this
Charter shall contain a paramount clause incorporating any legislation relating
to carrier’s liability for passengers and their luggage compulsorily applicable
in the trade; if no such legislation exists, the passenger tickets shall
incorporate the Athens Convention Relating to the Carriage of Passengers and
their Luggage by Sea, 1974, and any protocol thereto.

 

*) Delete as applicable.

24. Bank Guarantee See Clause 33

(Optional, only to apply if Box 27 filled in)

The Charterers undertake to furnish, before delivery of the Vessel, a first
class bank guarantee or bond in the sum and at the place as indicated in Box 27
as guarantee for full performance of their obligations under this Charter.

25. Requisition/Acquisition

(a) In the event of the Requisition for Hire of the Vessel by any governmental
or other competent authority (hereinafter referred to as “Requisition for Hire”)
irrespective of the date during the Charter Period when “Requisition for Hire”
may occur and irrespective of the length thereof and whether or not it be for an
indefinite or a limited period of time, and irrespective of whether it may or
will remain in force for the remainder of the Charter Period, this Charter shall
not be deemed thereby or thereupon to be frustrated or otherwise terminated and
the Charterers shall continue to pay the stipulated hire in the manner provided
by this Charter until the time when the Charter would have terminated pursuant
to any of the provisions hereof always provided however that in the event of
“Requisition for Hire” any Requisition Hire or compensation received or
receivable by the Owners shall be payable to the Charterers during the remainder
of the Charter Period or the period of the “Requisition for Hire” whichever be
the shorter.

(b) In the event of the Owners being deprived of their ownership in the Vessel
by any Compulsory Acquisition of the Vessel or requisition for title by any
governmental or other competent authority (hereinafter referred to as
“Compulsory Acquisition”), then, irrespective of the date during the Charter
Period when “Compulsory Acquisition” may occur, this Charter shall be deemed
terminated as of the date of such “Compulsory Acquisition”. In such event
Charter Hire to be considered as earned and to be paid up to the date and time
of such “Compulsory Acquisition”.

26. War

(a) For the purpose of this Clause, the words “War Risks” shall include any war
(whether actual or threatened), act of war, civil war, hostilities, revolution,
rebellion, civil commotion, warlike operations, the laying of mines (whether
actual or reported), acts of piracy, acts of terrorists, acts of hostility or
malicious damage, blockades (whether imposed against all vessels or imposed
selectively against vessels of certain flags or ownership, or against certain
cargoes or crews or otherwise howsoever), by any person, body, terrorist or

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.

 



--------------------------------------------------------------------------------

PART II

“BARECON 2001” Standard Bareboat Charter

 

political group, or the Government of any state whatsoever, which may be
dangerous or are likely to be or to become dangerous to the Vessel, her cargo,
crew or other persons on board the Vessel.

(b) The Vessel, unless the written consent of the Owners be first obtained,
shall not continue to or go through any port, place, area or zone (whether of
land or sea), or any waterway or canal, where it reasonably appears that the
Vessel, her cargo, crew or other persons on board the Vessel, in the reasonable
judgement of the Owners, may be, or are likely to be, exposed to War Risks.
Should the Vessel be within any such place as aforesaid, which only becomes
dangerous, or is likely to be or to become dangerous, after her entry into it,
the Owners shall have the right to require the Vessel to leave such area.

(c) The Vessel shall not load contraband cargo, or to pass through any blockade,
whether such blockade be imposed on all vessels, or is imposed selectively in
any way whatsoever against vessels of certain flags or ownership, or against
certain cargoes or crews or otherwise howsoever, or to proceed to an area where
she shall be subject, or is likely to be subject to a belligerent’s right of
search and/or confiscation.

(d) If the insurers of the war risks insurance, when Clause 14 is applicable,
should require payment of premiums and/or calls because, pursuant to the
Charterers’ orders, the Vessel is within, or is due to enter and remain within,
any area or areas which are specified by such insurers as being subject to
additional premiums because of War Risks, then such premiums and/or calls shall
be reimbursed by the Charterers to the Owners at the same time as the next
payment of hire is due.

(e) The Charterers shall have the liberty:

 

  (i) to comply with all orders, directions, recommendations or advice as to
departure, arrival, routes, sailing in convoy, ports of call, stoppages,
destinations, discharge of cargo, delivery, or in any other way whatsoever,
which are given by the Government of the Nation under whose flag the Vessel
sails, or any other Government, body or group whatsoever acting with the power
to compel compliance with their orders or directions;

 

  (ii) to comply with the orders, directions or recommendations of any war risks
underwriters who have the authority to give the same under the terms of the war
risks insurance;

 

  (iii) to comply with the terms of any resolution of the Security Council of
the United Nations, any directives of the European Community, the effective
orders of any other Supranational body which has the right to issue and give the
same, and with national laws aimed at enforcing the same to which the Owners are
subject, and to obey the orders and directions of those who are charged with
their enforcement.

(f) In the event of outbreak of war (whether there be a declaration of war or
not) (i) between any two or more of the following countries: the United States
of America; Russia; the United Kingdom; France; and the People’s Republic of
China, (ii) between any two or more of the countries stated in Box 36, both the
Owners and the Charterers shall have the right to cancel this Charter, whereupon
the Charterers shall redeliver the Vessel to the Owners in accordance with
Clause 15, if the Vessel has cargo on board after discharge thereof at
destination, or if debarred under this Clause from reaching or entering it at a
near, open and safe port as directed by the Owners, or if the Vessel has no
cargo on board, at the port at which the Vessel then is or if at sea at a near,
open and safe port as directed by the Owners. In all cases hire shall continue
to be paid in accordance with Clause 11 and except as aforesaid all other
provisions of this Charter shall apply until

redelivery.

27. Commission

The Owners to pay a commission at the rate indicated in Box 33 to the Brokers
named in Box 33 on any hire paid under the Charter. If no rate is indicated in
Box 33, the commission to be paid by the Owners shall cover the actual expenses
of the Brokers and a reasonable fee for their work.

If the full hire is not paid owing to breach of the Charter by either of the
parties the party liable therefor shall indemnify the Brokers against their loss
of commission. Should the parties agree to cancel the Charter, the Owners shall
indemnify the Brokers against any loss of commission but in such case the
commission shall not exceed the brokerage on one year’s hire.

28. Termination

(a) Charterers’ Default

The Owners shall be entitled to withdraw the Vessel from the service of the
Charterers and terminate the Charter with immediate effect by written notice to
the Charterers if:

 

  (i) the Charterers fail to pay hire in accordance with Clause 11. However,
where there is a failure to make punctual payment of hire due to oversight,
negligence, errors or omissions on the part of the Charterers or their bankers,
the Owners shall give the Charterers written notice of the number of clear
banking days stated in Box 34 (as recognised at the agreed place of payment) in
which to rectify the failure, and when so rectified within such number of days
following the Owners’ notice, the payment shall stand as regular and punctual.
Failure by the Charterers to pay hire within the number of days stated in Box 34
of their receiving the Owners’ notice as provided herein, shall entitle the
Owners to withdraw the Vessel from the service of the Charterers and terminate
the Charter without further notice;

 

  (ii) the Charterers fail to comply with the requirements of:

(1) Clause 6 (Trading Restrictions)

(2) Clause 13(a) (Insurance and Repairs) and Clause 48

provided that the Owners shall have the option, by written notice to the
Charterers, to give the Charterers a specified number of days grace within which
to rectify the failure without prejudice to the Owners’ right to withdraw and
terminate under this Clause if the Charterers fail to comply with such notice;

 

  (iii) the Charterers fail to rectify any failure to comply with the
requirements of sub-clause 10(a)(i) (Maintenance and Repairs) as soon as
practically possible after the Owners have requested them in writing so to do
and in any event so that the Vessel’s insurance cover is not prejudiced.

(b) Owners’ Default

If the Owners shall by any act or omission be in breach of their obligations
under this Charter to the extent that the Charterers are deprived of the use of
the Vessel and such breach continues for a period of fourteen (14) running days
after written notice thereof has been given by the Charterers to the Owners, the
Charterers shall be entitled to terminate this Charter with immediate effect by
written notice to the Owners.

(c) Loss of Vessel See also Clause 38

This Charter shall be deemed to be terminated if the Vessel becomes a total loss
or is declared as a constructive or compromised or arranged total loss. For the
purpose of this sub-clause, the Vessel shall not be deemed to be lost unless she
has either become an actual total loss or agreement has been reached between the
Owners and the Charterers and with her underwriters in respect of her
constructive, compromised or arranged total loss or if such agreement

 

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

PART II

“BARECON 2001” Standard Bareboat Charter

 

with her underwriters is not reached it is adjudged by a competent tribunal that
a constructive loss of the Vessel has occurred.

(d) Either party shall be entitled to terminate this Charter with immediate
effect by written notice to the other party in the event of an order being made
hereafter or resolution passed for the winding up, dissolution, liquidation or
bankruptcy of the other party (otherwise than for the purpose of reconstruction
or amalgamation) or if hereafter a receiver is appointed, or if it suspends
payment, ceases to carry on business or hereafter makes any special arrangement
or composition with its creditors.

(e) The termination of this Charter shall be without prejudice to all rights
accrued due between the parties prior to the date of termination and to any
claim that either party might have.

29. Repossession

In the event of the termination of this Charter in accordance with the
applicable provisions of Clause 28, the Owners shall have the right to repossess
the Vessel from the Charterers at her current or next port of call, or at a port
or place convenient to them without hindrance or interference by the Charterers,
courts or local authorities. Pending physical repossession of the Vessel in
accordance with this Clause 29, the Charterers shall hold the Vessel as
gratuitous bailee only to the Owners. The Owners shall arrange for an authorised
representative to board the Vessel as soon as reasonably practicable following
the termination of the Charter. The Vessel shall be deemed to be repossessed by
the Owners from the Charterers upon the boarding of the Vessel by the Owners’
representative. All arrangements and expenses relating to the settling of wages,
disembarkation and repatriation of the Charterers’ Master, officers and crew
shall be the sole responsibility of the Charterers.

30. Dispute Resolution

 

*) (a) This Contract shall be governed by and construed in accordance with
English law and any dispute arising out of or in connection with this Contract
shall be referred to arbitration in London in accordance with the Arbitration
Act 1996 or any statutory modification or re-enactment thereof save to the
extent necessary to give effect to the provisions of this Clause.

The arbitration shall be conducted in accordance with the London Maritime
Arbitrators Association (LMAA) Terms current at the time when the arbitration
proceedings are commenced.

The reference shall be to three arbitrators. A party wishing to refer a dispute
to arbitration shall appoint its arbitrator and send notice of such appointment
in writing to the other party requiring the other party to appoint its own
arbitrator within 14 calendar days of that notice and stating that it will
appoint its arbitrator as sole arbitrator unless the other party appoints its
own arbitrator and gives notice that it has done so within the 14 days
specified. If the other party does not appoint its own arbitrator and give
notice that it has done so within the 14 days specified, the party referring a
dispute to arbitration may, without the requirement of any further prior notice
to the other party, appoint its arbitrator as sole arbitrator and shall advise
the other party accordingly. The award of a sole arbitrator shall be binding on
both parties as if he had been appointed by agreement.

Nothing herein shall prevent the parties agreeing in writing to vary these
provisions to provide for the appointment of a sole arbitrator.

In cases where neither the claim nor any counterclaim exceeds the sum of
US$50,000 (or such other sum as

the parties may agree) the arbitration shall be conducted in accordance with the
LMAA Small Claims Procedure current at the time when the arbitration proceedings
are commenced.

 

*) (b) This Contract shall be governed by and construed in accordance with Title
9 of the United States Code and the Maritime Law of the United States and any
dispute arising out of or in connection with this Contract shall be referred to
three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for the purpose of enforcing any award, judgement may be
entered on an award by any court of competent jurisdiction. The proceedings
shall be conducted in accordance with the rules of the Society of Maritime
Arbitrators, Inc.

In cases where neither the claim nor any counterclaim exceeds the sum of
US$50,000 (or such other sum as the parties may agree) the arbitration shall be
conducted in accordance with the Shortened Arbitration Procedure of the Society
of Maritime Arbitrators, Inc. current at the time when the arbitration
proceedings are commenced.

 

*) (c) This Contract shall be governed by and construed in accordance with the
laws of the place mutually agreed by the parties and any dispute arising out of
or in connection at a mutually agreed place, subject to the procedures
applicable there.

(d) Notwithstanding (a), (b) or (c) above, the parties may agree at any time to
refer to mediation any difference and/or dispute arising out of or in connection
with this Contract.

In the case of a dispute in respect of which arbitration has been commenced
under (a), (b) or (c) above, the following shall apply:-

 

  (i) Either party may at any time and from time to time elect to refer the
dispute or part of the dispute to mediation by service on the other party of a
written notice (the “Mediation Notice”) calling on the other party to agree to
mediation.

 

  (ii) The other party shall thereupon within 14 calendar days of receipt of the
Mediation Notice confirm that they agree to mediation, in which case the parties
shall thereafter agree a mediator within a further 14 calendar days, failing
which on the application of either party a mediator will be appointed promptly
by the Arbitration Tribunal (“the Tribunal”) or such person as the Tribunal may
designate for that purpose. The mediation shall be conducted in such place and
in accordance with such procedure and on such terms as the parties may agree or,
in the event of disagreement, as may be set by the mediator.

 

  (iii) If the other party does not agree to mediate, that fact may be brought
to the attention of the Tribunal and may be taken into account by the Tribunal
when allocating the costs of the arbitration as between the parties.

 

  (iv) The mediation shall not affect the right of either party to seek such
relief or take such steps as it considers necessary to protect its interest.

 

  (v) Either party may advise the Tribunal that they have agreed to mediation.
The arbitration procedure shall continue during the conduct of the mediation but
the Tribunal may take the mediation timetable into account when setting the
timetable for steps in the arbitration.

 

  (vi) Unless otherwise agreed or specified in the mediation terms, each party
shall bear its own costs incurred in the mediation and the parties shall share
equally the mediator’s costs and expenses.

 

  (vii)

The mediation process shall be without prejudice and confidential and no
information or documents disclosed during it shall be revealed to the Tribunal
except to the extent that they are disclosable under the law and procedure
governing the arbitration.

 

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

PART II

“BARECON 2001” Standard Bareboat Charter

 

(Note: The parties should be aware that the mediation process may not
necessarily interrupt time limits.)

 

(c) If Box 35 in Part I is not appropriately filled in, sub-clause 30(a) of this
Clause shall apply. Sub-clause 30(d) shall apply in all cases.

 

*) Sub-clauses 30(a), 30(b) and 30(c) are alternatives; indicate alternative
agreed in Box 35.

31. Notices

(a) Any notice to be given by either party to the other party shall be in
writing and may be sent by fax, telex, registered or recorded mail or by
personal service.

(b) The address of the Parties for service of such communication shall be as
stated in Boxes 3 and 4 respectively.


 

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

  “BARECON 2001” Standard Bareboat Charter   

OPTIONAL

PART

PART III

PROVISIONS TO APPLY FOR NEWBUILDING VESSELS ONLY

(Optional, only to apply if expressly agreed and stated in Box 37)

 

1. Specifications and Building Contract

(a) The Vessel shall be constructed in accordance with the Building Contract
(hereafter called “the Building Contract”) as annexed to this Charter, made
between the Builders and the Owners and in accordance with the specifications
and plans annexed thereto, such Building Contract, specifications and plans
having been counter signed as approved by the Charterers.

(b) No change shall be made in the Building Contract or in the specifications or
plans of the Vessel as approved by the Charterers as aforesaid, without the
Charterers’ consent.

(c) The Charterers shall have the right to send their representative to the
Builders’ Yard to inspect the Vessel during the course of her construction to
satisfy themselves that construction is in accordance with such approved
specifications and plans as referred to under sub-clause (a) of this Clause.

(d) The Vessel shall be built in accordance with the Building Contract and shall
be of the description set out therein. Subject to the provisions of sub-clause
2(c)(ii) hereunder, the Charterers shall be bound to accept the Vessel from the
Owners, completed and constructed in accordance with the Building Contract, on
the date of delivery by the Builders. The Charterers undertake that having
accepted the Vessel they will not thereafter raise any claims against the Owners
in respect of the Vessel’s performance or specification or defects, if any.

Nevertheless, in respect of any repairs, replacements or defects which appear
within the first 12 months from delivery by the Builders, the Owners shall
endeavour to compel the Builders to repair, replace or remedy any defects or to
recover from the Builders any expenditure incurred in carrying out such repairs,
replacements or remedies.

However, the Owners’ liability to the Charterers shall be limited to the extent
the Owners have a valid claim against the Builders under the guarantee clause of
the Building Contract (a copy whereof has been supplied to the Charterers). The
Charterers shall be bound to accept such sums as the Owners are reasonably able
to recover under this Clause and shall make no further claim on the Owners for
the difference between the amount(s) so recovered and the actual expenditure on
repairs, replacement or remedying defects or for any loss of time incurred.

Any liquidated damages for physical defects or deficiencies shall accrue to the
account of the party stated in Box 41(a) or if not filled in shall be shared
equally between the parties. The costs of pursuing a claim or claims against the
Builders under this Clause (including any liability to the Builders) shall be
borne by the party stated in Box 41(b) or if not filled in shall be shared
equally between the parties.

 

2. Time and Place of Delivery

(a) Subject to the Vessel having completed her acceptance trials including
trials of cargo equipment in accordance with the Building Contract and
specifications to the satisfaction of the Charterers, the Owner shall give and
the Charterers shall take delivery of the Vessel afloat when ready for delivery
and properly documented at the Builders’ Yard or some other safe and readily
accessible dock, wharf or place as may be agreed between the parties hereto and
the Builders. Under the Building Contract the Builders have estimated that the
Vessel will be ready for delivery to the Owners as therein provided but the
delivery date for the purpose of this Charter shall be the date when the Vessel
is in fact ready for delivery by the Builders after completion of trials whether
that be before or after as indicated in the Building Contract. The Charterers
shall not be entitled to refuse acceptance of delivery of the Vessel

and upon and after such acceptance, subject to Clause 1(d), the Charterers shall
not be entitled to make any claim against the Owners in respect of any
conditions, representations or warranties, whether express or implied, as to the
seaworthiness of the Vessel or in respect of delay in delivery.

(b) If for any reason other than a default by the Owners under the Building
Contract, the Builders become entitled under that Contract not to deliver the
Vessel to the Owners, the Owners shall upon giving to the Charterers written
notice of Builders becoming so entitled, be excused from giving delivery of the
Vessel to the Charterers and upon receipt of such notice by the Charterers this
Charter shall cease to have effect.

(c) If for any reason the Owners become entitled under the Building Contract to
reject the Vessel the Owners shall, before exercising such right of rejection,
consult the Charterers and thereupon

(i) if the Charterers do not wish to take delivery of the Vessel they shall
inform the Owners within seven (7) running days by notice in writing and upon
receipt by the Owners of such notice this Charter shall cease to have effect; or

(ii) if the Charterers wish to take delivery of the Vessel they may by notice in
writing within seven (7) running days require the Owners to negotiate with the
Builders as to the terms on which delivery should be taken and/or refrain from
exercising their right to rejection and upon receipt of such notice the Owners
shall commence such negotiations and/or take delivery of the Vessel from the
Builders and deliver her to the Charterers;

(iii) in no circumstances shall be Charters be entitled to reject the Vessel
unless the Owners are able to reject the Vessel from the Builders;

(iv) if this Charter terminates under sub-clause (b) or (c) of this Clause, the
Owners shall thereafter not be liable to the Charterers for any claim under or
arising out of this Charter or its termination.

(d) Any liquidated damages for delay in delivery under the Building Contract and
any costs incurred in pursuing a claim therefor shall accrue to the account of
the party stated in Box 41(c) or if not filled in shall be shared equally
between the parties.

 

3. Guarantee Works

If not otherwise agreed, the Owners authorise the Charterers to arrange for the
guarantee works to be performed in accordance with the building contract terms,
and hire to continue during the period of guarantee works. The Charterers have
to advise the Owners about the performance to the extent the Owners may request.

 

4. Name of Vessel

The name of the Vessel shall be mutually agreed between the Owners and the
Charterers and the Vessel shall be painted in the colours, display the funnel
insignia and fly the house flag as required by the Charterers.

 

5. Survey on Redelivery

The Owners and the Charterers shall appoint surveyors for the purpose of
determining and agreeing in writing the condition of the Vessel at the time of
redelivery.

Without prejudice to Clause 15 (Part II), the Charterers shall bear all survey
expenses and all other costs, if any, including the cost of docking and
undocking, if required, as well as all repair costs incurred. The Charterers
shall also bear all loss of time spent in connection with any docking and
undocking as well as repairs, which shall be paid at the rate of hire per day or
pro rata.

 

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

  “BARECON 2001” Standard Bareboat Charter   

OPTIONAL

PART

PART IV

HIRE/PURCHASE AGREEMENT

(Optional, only to apply if expressly agreed and stated in Box 42)

 

On expiration of this Charter and provided the Charterers have fulfilled their
obligations according to Part I and II as well as Part III, if applicable, it is
agreed, that on payment of the final payment of hire as per Clause 11 the
Charterers have purchased the Vessel with everything belonging to her and the
Vessel is fully paid for.

In the following paragraphs the Owners are referred to as the Sellers and the
Charterers as the Buyers.

The Vessel shall be delivered by the Sellers and taken over by the Buyers on
expiration of the Charter.

The Sellers guarantee that the Vessel, at the time of delivery, is free from all
encumbrances and maritime liens or any debts whatsoever other than those arising
from anything done or not done by the Buyers or any existing mortgage agreed not
to be paid off by the time of delivery. Should any claims, which have been
incurred prior to the time of delivery be made against the Vessel, the Sellers
hereby undertake to indemnify the Buyers against all consequences of such claims
to the extent it can be proved that the Sellers are responsible for such claims.
Any taxes, notarial, consular and other charges and expenses connected with the
purchase and registration under Buyers’ flag, shall be for Buyers’ account. Any
taxes, consular and other charges and expenses connected with closing of the
Sellers’ register, shall be for Sellers’ account. In exchange for payment of the
last

 

month’s hire instalment the Sellers shall furnish the Buyers with a Bill of Sale
duly attested and legalized, together with a certificate setting out the
registered encumbrances, if any. On delivery of the Vessel the Sellers shall
provide for deletion of the Vessel from the Ship’s Register and deliver a
certificate of deletion to the Buyers.

The Sellers shall, at the time of delivery, hand to the Buyers all
classification certificates (for hull, engines, anchors, chains, etc.), as well
as all plans which may be in Sellers’ possession.

The Wireless Installation and Nautical Instruments, unless on hire, shall be
included in the sale without any extra payment.

The Vessel with everything belonging to her shall be at Sellers’ risk and
expense until she is delivered to the Buyers, subject to the conditions of this
Contract and the Vessel with everything belonging to her shall be delivered and
taken over as she is at the time of delivery, after which the Sellers shall have
no responsibility for possible faults or deficiencies of any description.

The Buyers undertake to pay for the repatriation of the Master, officers and
other personnel if appointed by the Sellers to the port where the Vessel entered
the Bareboat Charter as per Clause 3 (Part II) or to pay the equivalent cost for
their journey to any other place.

 

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

  “BARECON 2001” Standard Bareboat Charter   

OPTIONAL

PART

PART V

PROVISIONS TO APPLY FOR VESSELS REGISTERED IN A BAREBOAT CHARTER REGISTRY

(Optional, only to apply if expressly agreed and stated in Box 43)

 

1. Definitions

For the purpose of this PART V, the following terms shall have the meanings
hereby assigned to them:

“The Bareboat Charter Registry” shall mean the registry of the State whose flag
the Vessel will fly and in which the Characters are registered as the bareboat
charterers during the period of the Bareboat Charter.

“The Underlying Registry” shall mean the registry of the state in which the
Owners of the Vessel are registered as Owners and to which jurisdiction and
control of the Vessel will revert upon termination of the Bareboat Charter
Registration.

 

2. Mortgage

The Vessel chartered under this Charter is financed by a mortgage and the
provisions of Clause 12(b) (Part II) shall apply.

 

3. Termination of Charter by Default

If the Vessel chartered under this Charter is registered in a Bareboat Charter
Registry as stated in Box 44, and if the Owners shall default in the payment of
any amounts due under the mortgage(s) specified in Box 28, the Charterers shall,
if so required by the mortgagee, direct the Owners to re-register the Vessel in
the Underlying Registry as shown in Box 45.

In the event of the Vessel being deleted from the Bareboat Charter Registry as
stated in Box 44, due to a default by the Owners in the payment of any amounts
due under the mortgage(s), the Charterers shall have the right to terminate this
Charter forthwith and without prejudice to any other claim they may have against
the Owners under this Charter.

 

 

This document is a computer generated BARECON 2001 form printed by authority of
BIMCO. Any insertion or deletion to the form must be clearly visible. In event
of any modification being made to the pre-printed text of this document which is
not clearly visible, the text of the original BIMCO approved document shall
apply. BIMCO assumes no responsibility for any loss, damage or expense caused as
a result of discrepancies between the original BIMCO approved document and this
computer generated document.



--------------------------------------------------------------------------------

c.s. “CABLE INNOVATOR”

Rider Clauses to Bareboat Charter Party dated

32. Delivery

The Owners, as Buyers, have entered into an agreement to purchase the vessel
from Global Marine Systems Limited (the “Sellers”) in accordance with the
Memorandum of Agreement of even date (the “MOA”) in respect of the above
captioned Vessel. The Owners’ obligations to charter the Vessel to the
Charterers hereunder are conditional upon delivery of the Vessel to the Owners
under the MOA.

If for any reason whatsoever prior to delivery of the Vessel under the MOA, i)
the MOA is cancelled or ii) should Vessel become a Total Loss prior to delivery
of the Vessel under the MOA, or iii) if Vessel for any reason whatsoever is not
delivered under the MOA, this Charter Party shall be automatically cancelled and
considered null and void whereupon neither the Owners nor the Charterers shall
have any obligations or claim against the other under this Charter, save that
the Owner shall repay any part of the Sellers’ Credit relevant for this Vessel
as that may have been paid.

It is agreed that delivery under the MoA and the Charter shall take place
simultaneously, and, subject to the Vessel being delivered to, and taken over by
the Owners pursuant to the MOA, the Charterers shall forthwith be deemed to have
taken delivery of the Vessel under this Charter. As the Seller and the Charterer
have close contacts with each other, no notice of estimated delivery time or
place is required from the Owner under this Charter Party. The date of delivery
for the purpose of this Charter shall be the date (the “Delivery Date”) when the
Vessel is in fact delivered by the Sellers to the Owners pursuant to the MoA,
whether that be before or after the scheduled date therefore under the MoA, and
the Owners shall be under no responsibility for any delay whatsoever in delivery
of the Vessel to the Charterers under this Charter.

Owners’ obligation to Charter the Vessel to the Charterers is further
conditional upon the first month’s charter hire being paid at the time of
delivery and on the further conditions set out in Clause 34.

33. Charterers/Sellers Credit

The Charterers as Sellers have extended Owners as Buyers a credit of US$
4,750,000 (Four Million, Seven Hundred and Fifty Thousand United States Dollars)
(the “Sellers’ Credit”) and the terms of the Sellers’ Credit including, but not
limited to, terms as to repayment, are as set out in the Sellers’ Credit
Agreement between the Charterers as Sellers and the Owners as Buyers of even
date herewith.



--------------------------------------------------------------------------------

In case of total loss of the vessel the Owners shall repay the Sellers’ Credit
in full, provided the payment of insurance proceeds in a sum no less than that
stated in Box 29 in respect of the Total Loss is made by the Insurers and
received by Owners.

The Sellers’ Credit shall serve as security for the performance of Charterers
obligations under this Charter Party. In case of cancellation of this Charter
due to breach of this Charter by the Charterers, the Sellers’ Credit shall be
regarded as reimbursed (it being understood by all parties that this forfeiture
is by way of minimum damages and not by way of penalty).

In the event of default by the Owners under this Charter, the Sellers’ Credit
shall be repaid immediately to the Charterers as Sellers, and Owners shall have
no claim against the Charterers as Sellers.

As security for the Sellers’ Credit, the Charterers as Sellers shall be granted
a second or third (as the case may be) mortgage in the Vessel in the draft terms
annexed.

34. Conditions for delivery

The obligations of the Owners to charter the Vessel to the Charterers under this
Charter are subject to and conditional upon, prior to delivery of the Vessel
under this Charter, the Charterers obtaining and presenting to the Owners the
following documents:

 

  (a) original Good Standing Certificate of the Charterers;

 

  (b) certified copies of the Articles of Association for the Charterers;

 

  (c) original corporate resolutions of the Charterers approving the Charter;

 

  (d) original Power of Attorney to the Charterers’ representative(s) at
Closing, duly notarised, with notary to confirm the identity and the authority
of the person signing the document, and legalised or apostilled.

 

  (e) cover notes or certificates evidencing all insurance policies for the
Vessel, showing the name of the Owners and that the interest of the mortgagee
has been duly noted;

 

  (f) a copy of the technical managers Document of Compliance

 

  (g) ISM and ISPS Certificates including Safety Management Certificate and
International Ship Security Certificate

 

  (h) Secretary’s Certificate of incumbency, naming all Directors, Officers and
shareholder unless evidenced by other delivery documents.



--------------------------------------------------------------------------------

35. Vessel’s condition on delivery

The Vessel shall be delivered under this Charter Party in the same condition and
with the same equipment inventory and spare parts as it is delivered under the
MOA.

The Owners as Buyers have performed a survey of the Vessel in accordance with
the terms of the MOA. The Survey was carried out off Bermuda on
21st/22nd December, 2005 by superintendent Bakke of Dyvi AS. The Owners and the
Charterers agree that such survey under the MOA shall constitute an on-hire
survey of the Vessel under this Charter Party. The Owners shall provide the
Charterers with a copy of the inspection report dated NNNNN (the “On-Hire Survey
Report”) and the Charterers shall counter-sign the report as evidence of their
receipt of same.

The Charterers know the vessel’s condition at the time of delivery, and
expressly agree that the Vessel’s condition is acceptable in every respect and
in accordance with the provisions of this Charter and notwithstanding any
provision of this Charter, the Charterers shall have no claim whatsoever against
the Owners under this Charter or otherwise as a result of the Vessel’s
condition.

The Vessel shall be taken over strictly “as is/where is”, and notwithstanding
any provisions of this Charter, the Charterers shall have no claim whatsoever
against the Owners under this Charter or otherwise as a result of the Vessel’s
condition. The Charterers acknowledge and agree that the Owners make no
condition, term, representation or warranty, express or implied (and whether
statutory or otherwise) as to, seaworthiness, merchantability, condition,
design, operation, performance, capacity or fitness for use of the Vessel or as
to the eligibility of the Vessel for any particular trade or operation or any
other condition, term, representation or warranty whatsoever, express or
implied, with respect to the Vessel. Delivery of the Vessel to the Charterers
shall be conclusive proof that, for the purpose of the obligations and
liabilities of the Owners hereunder or in connection herewith, the Vessel is at
the time seaworthy, in accordance with the provisions of this Charter and as
described in the On-Hire Survey Report, in good working order and repair and
without defect or inherent vice whether or not discoverable by the Charterers.

If any latent defect should occur, same to be repaired by the Charterers at
their cost and time. The Charterers agree that the Owners shall be under no
liability to supply any replacement vessel or any piece or part thereof during
any period for which the vessel is unsuitable and shall not be liable to the
Charterers or any other person as a result of the Vessel being unusable.



--------------------------------------------------------------------------------

36. Payment of Hire

The obligation to pay hire under this Charter Party is construed to be on “hell
and high water” terms. Thus save as provided in Clause 28 (b) and Clause 37
below, the Charterers obligation to pay hire and perform any obligations under
this Charter Party shall be absolute and unconditional and shall not be affected
by and shall be irrespective of any contingency whatsoever including:

 

  (a) any right of set-off, counter-claim, withholding or deduction;

 

  (b) an unavailability of the Vessel for any reason including but not limited
to requisition, or any restriction against or interference with the use of the
Vessel or any defect in the seaworthiness or satisfactory quality, fitness for
any purpose, condition, design or operation of any kind of the Vessel or the
eligibility of the Vessel for any particular use or trade or the absence of any
permit or other documentation required under the applicable law of any relevant
jurisdiction for the chartering, use, operation or location of the Vessel or any
damage to the Vessel or any part thereof; and

 

  (c) any other cause which would have the effect of terminating or in any way
affecting any obligation of the Charterers hereunder.

37. Off-hire, set off and payments

 

  (a) Notwithstanding any provision to the contrary in this Charter, the Vessel
shall not at any time be placed off hire except off-hire in relation to a sale
covered by Clause 46 (if any), and hire shall continue to be paid by the
Charterers in full for the whole and uninterrupted period from delivery until
redelivery of the Vessel, or the Charterers obligation to pay hire ceases in
accordance with Clause 28 (b) or 38, without any kind of set-off, deduction or
counterclaim.

 

  (b) If the Charterers are required by any authority in any country to make any
withholding or deduction from any such payment, or the Owners are required to
pay any taxes or dues in any jurisdiction other than Norway, the Charterers
shall make such withholding or deduction or pay such tax or due so that the
Owners at all times receive and retain until taxed in Norway a net sum equal to
the amount which it would have received had no such deduction or withholding
been made or such due or tax be required to be made.

 

  (c) If, under any applicable law, any payment to be made by the Charterers
hereunder is made or is recovered in a currency other than the currency in which
it is payable pursuant to this Charter then, to the extent that the payment
(when converted into the currency of obligation at the rate of exchange on the
date of payment) falls short of the amount unpaid under this Charter, the
Charterers shall as a separate and independent obligation, fully indemnify the
Owners against the amount of such shortfall.



--------------------------------------------------------------------------------

38. Total Loss

 

  (a) In the event that the Vessel becomes a Total Loss, the Charterers shall be
under no obligation to pay hire after the date of such Total Loss provided that:

 

  (i) the Vessel is insured in accordance with the terms of this Charter; and

 

  (ii) payment of insurance proceeds in respect of the Total Loss is made in a
sum no less than that stated in Box 29 and received by the Owners.

 

  (b) In this Charter “Total Loss” shall mean:

 

  (i) an actual, constructive, compromised or agreed total loss of the Vessel;
or

 

  (ii) a capture, seizure, arrest or confiscation of the Vessel by any
government or by persons whether or not acting or purporting to act on behalf of
any government unless the Vessel shall be released from such capture, seizure,
arrest or detention in accordance with the rules of the UNITED KINGDOM MUTUAL
WAR RISKS ASSOCIATION LIMITED.

 

  (c) In this Charter, a Total Loss shall be deemed to have occurred on:

 

  (i) in the case of an actual loss of the Vessel, the date on which it occurred
or, if that is unknown, the date when the Vessel was last head of; or

 

  (ii) if the case of constructive or compromised total loss of the Vessel, the
earliest of the date on which a notice of abandonment is given to the insurers
and the date of any compromise, arrangement or agreement made with the Vessel’s
insurers in which the insurers agree to treat the Vessel as a total loss.

39. Attendance at dry-docking

The Charterers shall give Owners reasonable notice in advance of any dry-docking
of the Vessel, and Owners shall be entitled to have a representative and a
surveyor attending any such dry-docking at Owners’ expense and without
interference of the Charterers’ operation and/or the Vessel’s readiness for
navigation.

40. Management

The technical management of the Vessel shall be with the Charterers or such
other manager as the Owners may approve during the currency of this Charter.
Such approval not to be unreasonably withheld.



--------------------------------------------------------------------------------

41. Assignments

The Owners shall, subject to the Charterers’ prior written consent, such consent
not to be unreasonably withheld, have the right to assign to any and all
mortgagees of the Vessel any and all of the rights, benefits and interest of the
Owners in and to this Charter, including but not limited to assignments of
earnings and assignment of this Charter.

If the Vessel is on long term (more than 12 months) time charter to others, the
Owners will receive assignment of the time charter and the time charter
earnings.

42. Boycott

The Charterers shall use their reasonable endeavours to trade the Vessel in such
way that she at the time of redelivery not will be exposed to any boycott by
major shipping and trading port and/or country.

43. Default

 

  i) In the event of Charterers default under Clause 36 above and subject to ii)
below, or the Charter is terminated by the Owners according to this Charter, the
Sellers’ Credit shall be forfeited.

 

  ii) Before the Sellers Credit becomes forfeit the Owners must give the
Charterers notice of default and a 5 (five) day grace period to rectify it.

 

  iii) The Charterers and Owners agree that forfeiture by Charterers of the
Sellers’ Credit is an agreed minimum compensation for losses that Owners may
suffer. The forfeiture of the Sellers’ Credit shall, however, not prevent Owners
from claiming damages if actual losses and expenses following termination of the
Charter exceed the amount of forfeited Sellers’ Credit.

44. Spares/bunkers/stores

The Charterers shall not pay for bunkers, lubricating oil, water and unbroached
provisions, paints, oil, ropes and other consumable stores in the Vessel on
delivery which are the property of the Sellers.

The Owners shall pay for remaining bunkers and lubricating oils being the
property of the Charterers at the time of redelivery unless Charterers have
declared their Purchase (Call) Option in accordance with Clause 47, in which
case the remaining bulkers and lubricating oils at the time of such declaration
shall remain the property of the Charterers and no payment from Charterers is
applicable.



--------------------------------------------------------------------------------

45. Flag and Name

With the exception of costs incurred as a result of a transfer of the ownership
in accordance with Clause 46 below during the Charter Period and the costs of
initial registration of the Vessel in the name of the Owners in the United
Kingdom Ship Register, which shall be paid by Owners, all costs, taxes and
expenses incurred in connection with compliance with requirements from the
United Kingdom authorities regarding the Vessel’s technical condition and
equipment and including any and all annual taxes and fees, shall be borne by the
Charterers.

46. Transfer of the Vessel

 

  (a) Any change in the ownership of the vessel during the Charter Period shall
require the Charterers’ prior written approval, which shall not be unreasonably
withheld, and shall be subject to the Charter remaining in force between the
Charterers and the new owners.

 

  (b) The Charterers agree and undertake to enter into any such usual documents
as the Owners shall reasonably require to complete or perfect the transfer of
the Vessel (with the benefit and burden of this Charter) pursuant to (a) above,
any costs or expenses whatsoever arising in relation thereto to be borne by the
Owners.

 

  (c) The Charterers shall not, in the event of any transfer of the Vessel and
this Charter pursuant to the foregoing provisions of this Clause 46, be liable
to make any payments hereunder greater than the payments which the Charterers
would have been liable to make hereunder in the absence of such transfer. The
Owners undertake to indemnify and hold the Charterers harmless in respect of any
such claims which may be made against the Charterers directly resulting from
such sale.

 

  (d) The Owners shall remain ultimately responsible for the due fulfilment of
the Owners obligations under this Charter Party as if they were the Owners
themselves.

47. Charterers’ Repurchase Option

Charterers to have the option to purchase the Vessel upon completion of the 12
year fixed period (the “Purchase Option”). Such option to be declared latest 9
(nine) months in advance.

The purchase option price to be USD 11.000.000 (USD eleven million 00/100) net
(the “Purchase Option Price”) to Owners. Upon declaring the Purchase Option, the
Charterers to pay a 10% deposit as security for fulfilment of their obligations
under the Purchase Option. OK

If the Charterers declare the Purchase Option, the parties shall immediately
have the market value (the “Market Value”) determined by three independent
shipbrokers to be mutually agreed between the parties.



--------------------------------------------------------------------------------

If the Market Value of the Vessel is higher than the Purchase Option Price, the
Charterers shall in addition to the Purchase Option Price pay to the Owners 50%
of the difference between the Market Value of the Vessel and the Purchase Option
Price.

If the Purchase Option is declared, the Vessel shall be delivered to the
Charterers strictly as is where lies otherwise in accordance with NSF93. On
delivery, the Seller’s Credit to be set off against the Purchase Option Price.

Provided the Purchase Option is not declared at the expiry of the fixed Charter
Period but the Charterers declare a 12 month extension of the Charter Period in
accordance with Box 21 of this Charter, then the Charterers shall have the right
of declaring the Purchase Option, in accordance with this Clause. In such case
the Purchase Option shall be declared no later than 9 months prior to the expiry
of the relevant 12 months extension period.

For each optional 12 month extension of the Charter Period, the Purchase Option
Price to be reduced by USD 2.000.000 (USD two million).

48. Insurances

The Charterers shall at all times keep the Vessel fully insured against such
risks, in such amounts, on such terms and with such underwriters as the Owners
reasonably may require, including but not limited to Hull & Machinery (at least
80% of the market value), Increased Value, P & I and War Risk. The insured value
(except for P & I) shall at least be the higher of (i) the market value of the
Vessel and (ii) 120% of USD 25,000,000 for the first year, to be reduced by USD
1,166,666 each year of the Charter Period. If the Charterers and the Owners
disagree on the market value, same shall be assessed as the average of two
valuations carried out by independent shipbrokers appointed by the Owners and
the Charterers, the costs of such valuations to be borne equally by the
Charterers and the Owners.

The Charterers hereby undertake and agree to indemnify, protect, defend, assume
liability for, save and keep harmless the Owners from and against any and all
liabilities whatsoever kind and nature, imposed on, incurred or suffered by, or
asserted against the Owners in any way relating to or arising of the insurances
of the Vessel or to incidents covered by such insurances.

The Charterers will punctually pay all insurance premiums and calls on the
Vessel, timely renew the insurances and procure that annual certificates are
delivered to the Owners not later than 10 business days after the required
renewal of the above-mentioned insurances, evidencing that the Vessel is insured
and that the Mortgagee is noted as the mortgagee in the Vessel’s insurance
policies and certificates of entry with first priority.



--------------------------------------------------------------------------------

49. Redelivery

The Off-Hire Survey referred to in Clause 7 hereof, shall take place at the port
of redelivery at or about the time of redelivery.

 

  (a) Without prejudice to the provisions of Clause 15 hereof, the Vessel shall
on redelivery to the Owners hereunder;

 

  (i) maintain the class ABS (or any equivalent class which the Vessel may
attain pursuant to this Charter), free of conditions of class, relevant port
state authorities and qualifications of any kind, and with valid, unextended
certificates for not less than six (6) months; and

 

  (ii) be redelivered to the Owners together with all such spare parts and other
equipment as are listed in the On-Hire Survey report, but always excluding those
items identified in Appendix 1 of the MOA of even date. Additional spares and
equipment on board, purchased for the purpose of facilitating normal and prudent
operation of the Vessel, shall be deemed to be a part of the Vessel on
redelivery and shall be taken over by the Owners free of charge;

 

  (iii) have had her underwater parts treated with anti-fouling applied in
accordance with the manufacturers recommendations, to last for the ensuing
period up to the next scheduled dry docking of the Vessel.

 

  (b) The Owners shall, during a period of thirty (30) days prior to the
Redelivery Date, be entitled, at their own risk and expense, to place
representatives on board the Vessel for familiarisation purposes, subject to
signing of Charterers’ standard indemnity letter as annexed hereto.

Without prejudice to the generality of the provisions of Clause 8, any
inspection of the Vessel carried out pursuant thereto, may include an
under-water inspection of the Vessel provided that the same shall be carried out
during such time as she is in port (such inspection not to interfere with or
interrupt the trading of the Vessel). Such under-water inspection shall be
carried out by a class-approved diver in liaison with a class surveyor at the
Owners’ time and expense.



--------------------------------------------------------------------------------

50. Representations and Warranties

The Charterers hereby represent and confirm that:

 

  (a) they have due corporate power and authority to enter into and perform
their obligations under this Charter;

 

  (b) all consents, approvals or public authorisations which may be required in
connection with the entering into and performance of their obligations under
this Charter have been obtained;

 

  (c) no event that could lead to a default under this Charter has occurred;

 

  (d) they are not aware of any fact or circumstances in existence which could
adversely affect its liability to perform its obligations under the Charter
(except for the current CVA);

 

  (e) the entry into and performance of this Charter does not and will not
during the Charter Period violate in any material respect any agreement,
contract or other undertakings to which they are a party of which is binding on
them or any of their assets; and

 

  (f) under the laws of England and Wales in force at the date hereof, they will
not be required to make any deduction or withholding from any payment they may
make to the Owners hereunder.

51. Undertakings

The Charterers undertake and agree with the Owners that throughout the Charter
Period they will:

 

  a) provide the Owners with:

 

  (i) within 200 (two hundred) days after the close of each financial year,
l(one) copy confirmed by their auditor (who shall be an authorised public
accountant) of the audited balance sheets as of the close of each financial year
and audited statement(s) of profit and loss and annual reports; and

 

  (ii) reports of the unaudited financial results in a semi-annual basis

 

  (iii) from time to time such additional financial or other information
relating to the Charterers and their respective business as may be reasonably
requested by the Mortgagee.

 

  b) manage their business in compliance with all relevant applicable laws,
regulations and requirements;

 

  c) not, without the prior written consent of the Owners, reorganise, merge,
de-merge or dispose of a substantial part of their business or change their
business in any materially adverse respect, such consent not to be unreasonably
withheld or delayed;



--------------------------------------------------------------------------------

  d) as soon as practicable after the same are instituted, provide the Owners
with details of any litigation, arbitration or administrative proceedings
involving the Vessel or which are likely to have a material adverse effect on
the operation of the Vessel or this Charter;

 

  e) promptly notify the Owners in writing of any event of default (or event of
which they are aware which, with the giving of notice and/or lapse of time or
other applicable condition would constitute a default);

 

  f) notify the Owners of:

 

  (i) any accident to the Vessel involving repairs where the cost is likely to
exceed USD 250,000 (or the equivalent in any other currency);

 

  (ii) any occurrence in consequence whereof the Vessel has become or is likely
to become a Total Loss;

 

  (iii) any arrest of the Vessel or the exercise or purported exercise of any
lien on the Vessel; and

 

  g) obtain all necessary ISM Code and ISPS Code documentation in connection
with the Vessel and at all time be in full compliance with such Codes.

52. Termination Event

Each of the following events shall be a “Termination Event” for the purposes of
this Charter;

 

  i. any sum payable by the Charterers under this Charter shall not be paid on
its due date or (in the case only sums expressed to be payable by the Charterers
on demand) within five (5) Banking Days (in Oslo, London and New York City)
following the date of demand therefore; or

 

  i. the Charterers shall at any time fail to observe or perform any other major
obligation under the Charter, and such failure to observe or perform any such
obligation is either not remediable or is remediable, but is not remedied within
twenty (20) days of receipt by the Charterers of written notice from the Owners
requesting remedial action; or

 

  ii. any representation or warranty of the Charterers made (or acknowledged to
have been made) by the Charterers as set out in Clause 50 shall prove to have
been untrue, inaccurate or misleading in any material respect when made (and
such occurrence continues unremedied for a period of twenty (20) days after
receipt by the Charterers of written notice from the Owners requesting remedial
action); or



--------------------------------------------------------------------------------

  iii. the Charterers shall stop payments generally or shall cease to carry on
or suspend all or a substantial part of their business or shall be unable to pay
the debts, or shall admit in writing the inability to pay their debts, as they
become due or shall otherwise become or be adjudicated insolvent; or

 

  iv. the Vessel is arrested or detained (other than for reason solely
attributable to the Owners), and such arrest or detention is not lifted within
fifteen (15) days (or such longer period as the Owner shall agree in the light
of all the circumstances); or

 

  v. if any consent, authorization, licence or approval necessary for this
Charter to be or remain the valid and legally binding obligation of the
Charterers, or to enable the Charterers to perform their obligations hereunder,
shall be materially adversely modified or is not granted or is revoked,
suspended, withdrawn or terminated or expires and is not renewed (provided that
the occurrence of such circumstances shall not give rise to a Termination Event
if the same are remedied within twenty (20) days of the date of their
occurrence; or

 

  vi. If the Charterer is in material breach of any of its obligations under the
MoA.

53. Owners’ Rights On Termination

At any time after a Termination Event shall have occurred and be continuing, the
Owners may, by notice to the Charterers, immediately or on such date as the
Owners shall specify, terminate the chartering by the Charterers of the Vessel
under this Charter, whereupon the Vessel shall no longer be in the possession of
the Charterers with the consent of the Owners, and the Charterers shall
redeliver the Vessel to the Owners in accordance with Clause 15

54. Inconsistency

In case of any inconsistency between the standard terms of this Charter and
Rider Clauses 32-54, the Rider Clauses shall prevail

IN WITNESS HEREOF the Owners and the Charterers have signed and executed TWO
COPIES of this Agreement the day and year first writer.

 

For the Owners:      For the Charterers: LOGO [g778621g72d36.jpg]     

LOGO [g778621g24r34.jpg]